Miller, Judge,

(dissenting):

I cannot concur in the opinion of the court. Plaintiff contracted for a particular machine. The bill alleges defendant only partially performed its contract; that a part of the machine, namely, the motor, is of larger horse power and more expensive to operate than the one called for by the contract. Plaintiff has paid a large portion of the purchase money. It needs the elevator, and would sustain a great loss to its business if deprived of it, in addition to its loss due to the failure of defendant to furnish a motor of the particular horse power called for, and according to the allegation of the bill plaintiff is ready and willing to comply with the contract on its part, and to pay the balance of the purchase money immediately upon the installation by the defendant of the particular motor called for.
The opinion of the court, however, holds that because defendant reserved title in the machine until paid for, with right to retake the property for failure to pay the balance of the purchase‘money, the plaintiff is bound, notwithstanding the breach upon the part of the defendant, to pay the balance of the purchase money, and then resort to some action at law against the defendant for damages. .In other words that plaintiff must surrender all its money to a non-resident defendant, and give up that which I think it -has the right to hold as its security, as a condition of retaining the property. It is conceded that no adequate defense can be made in this action, and it is said that the only relief which the plaintiff has is to pay or surrender the property and resort to an action for damages.
*220. The strict rule that equity has no jurisdiction where there is an adequate remedy at law is subject to this limitation, applicable here, namely, that that remedy must be as complete and adequate in all respects as in a court of equity. It is not enough to say that there is a remedy at law, but that that remedy is as complete and adequate as in a court of equity. Eastern Oil Co. v. Coulehan, 65 W. Va. 531, and cases cited.
Equitably a purchaser of property, willing to comply with his contract, is entitled to hold possession and to decline to pay until the contract of the seller has been fulfilled. He ought not to be required to part with his money, or surrender the property, or give up any other legal right, while the contract of the other party remains unfulfilled. Defendant’s rights depend on compliance with the contract on its part, and I think plaintiff in this case ought to be entertained in a court of equity to vindicate its rights under the contract. Home Gas Co. v. Window Glass Co., 63 W. Va. 266.
I would reverse the decree.